 




EXHIBIT 10.1
















November 5, 2018




Michael Mathews

Chairman and Chief Executive Officer

Aspen Group, Inc.

276 Fifth Avenue, Suite 306,

New York, New York 10001




Subject:  The Leon and Toby Cooperman Family Foundation Loan to Aspen Group,
Inc.




Dear Mike:




This will confirm the terms on which The Leon and Toby Cooperman Family
Foundation (the “Lender”) has agreed to loan to Aspen Group, Inc. (the
“Company”) up to five million dollars (US$5,000,000) on a revolving basis for up
to three (3) years (the “Loan” and “Commitment”, respectively), as evidenced by
a promissory note of even date herewith to be executed and delivered to the
Lender by the Company in the form of Annex A hereto (the “Note”).  As conditions
precedent to the advancement of any funds to the Company by the Lender in
respect of the Loan or the Note:




1.

The Company, through its chief executive officer thereunto duly authorized by
all requisite corporate and other action, shall execute and deliver to the
Lender this letter agreement (this “Agreement”) and the Note.




2.

The Company shall, by virtue of its execution and delivery to the Lender of this
Agreement and the Note, be conclusively deemed to have represented, warranted,
covenanted and agreed to and with the Lender that:

 

(a)  The Company is a corporation duly incorporated, validly existing and in
good standing under the laws of the State of Delaware, with full corporate and
legal power and authority (i) to enter into this Agreement and the Note, (ii) to
execute and deliver same to the Lender, and (iii) to incur and perform its
obligations hereunder and thereunder in accordance with their respective terms
and conditions; and the Company’s signatory to this Agreement and the Note has
been duly authorized by all requisite corporate and other action to execute and
deliver same on behalf of the Company and to cause it thereby to make and incur
its commitments and obligations hereunder and thereunder.




(b)  The Company’s execution and delivery to the Lender of this Agreement and
the Note, and the Company’s undertaking and performance in accordance with their
terms of its commitments and obligations hereunder and thereunder, do not
contradict, contravene or conflict with, or constitute an event of default (or
an event that, with notice or the passage of time or both, would or might
constitute an event of default) under, any court or





1




--------------------------------------------------------------------------------

 




administrative order, judgment, regulation, ruling, decree, contract, mortgage,
indenture, deed of trust, or other agreement, instrument or document binding
upon or affecting the Company or any of its assets or properties, or to which it
or any such assets or properties are subject.




(c)  The Company is debt-free, except for an outstanding indebtedness in the
aggregate principal amount of two million dollars (US$2,000,000) under that
certain convertible promissory note, dated December 1, 2017, issued by the
Company to Educacion Significativa, LLC, including all accrued and unpaid
interest thereon; and any future or contemporaneous indebtedness incurred by the
Company shall be fully and contractually subordinated in all respects
(including, without limitation, in right and priority of payment and repayment
of principal, interest, and all fees and other amounts) to the Loan.  




3.

The Company shall pay to the Lender, by wire transfer of U.S. dollars in
immediately available funds to such account as the Lender may specify, the sum
of one hundred thousand dollars (US$100,000), being two percent (2%) of the
amount of the Lender’s Commitment, as a one-time, up-front facility fee (the
“Facility Fee”).




4.

The Company shall appoint one (1) director to its board of directors to
represent the Lender’s interests, which director shall (subject to his or her
willingness to serve as such) be designated by the Lender; provided, however,
that if the Lender shall, at any time and from time to time, wish to name a
different director to represent its interests instead of the incumbent at the
time, the Lender shall provide written notice to that effect to the Company,
whereupon the Company shall effect such change as promptly as practicable but in
all events within thirty (30) days of such notice; and provided, further, that
in that event, if such incumbent does not resign as a director, the Company
shall convene a special meeting of its shareholders to remove him or her from
office.




5.

The Company shall issue and grant to the Lender irrevocable warrants, in the
form of Annex B hereto (the “Warrants”), to acquire ninety-two thousand
forty-nine (92,049) shares of the Company’s common stock, exercisable by the
Lender (a) in their entirety or in such increments, at any time and from time to
time during the five-year period commencing with the date of this Agreement (the
“Warrant Period”), as in each case the Lender shall in its sole discretion
elect, and (b) at an exercise price of five dollars eighty-five cents (US$5.85)
per share; provided, however, that if the closing price of the Company’s common
stock averages at seven dollars thirty-one cents (US$7.31) per share calculated
over any ten (10) consecutive trading days during the Warrant Period, the
Company may, subject to prior exercise by the Lender, redeem such of the
Warrants as then remain unexercised at a price of two dollars five cents ($2.05)
per share by giving the Lender thirty (30) trading days’ prior written notice of
such redemption, and the Lender’s Warrants shall remain exercisable by the
Lender (in their entirety or in such increments, at any time and from time to
time, as in each case the Lender shall in its sole discretion elect) for the
duration of such 30-day period, unless (and then, except to the extent)
previously tendered by the Lender to the Company for redemption during that
period; and provided, further, that the exercise price of the Lender’s Warrants
shall contain anti-dilution protection on issuances by the Company of common
stock, or of common-stock equivalents, at less than five dollars eighty-five
cents (US$5.85) per share, subject to adjustment.








2




--------------------------------------------------------------------------------

 




6.

The Company hereby agrees that in the event (a) any of its representations,
warranties, covenants or agreements hereunder (each of which shall be deemed
continuing for the duration of the Lender’s Commitment) shall be breached or (b)
any of the Acceleration Events specified in the Note shall occur, then the
Commitment shall automatically, without further act or instrument, and
immediately terminate, and any and all amounts (whether of principal, interest,
commitment fee, or otherwise) unpaid and outstanding under or in respect of the
Loan or the Note shall automatically, without further act or instrument, and
immediately become due and payable to the Lender in full, in accordance with the
terms of the Note; provided, however, that in no event shall the Lender be
required to forfeit all or any part of the Facility Fee or its Warrants, all of
which shall be irrevocable when paid, issued or granted, as the case may be, to
the Lender.




All notices, demands or other communications (collectively, “notices”) relating
to any matter set forth herein shall be in writing and served or delivered by
certified mail, return receipt requested, or by a reputable commercial overnight
carrier that provides a receipt, with postage thereon prepaid by sender and
addressed to the other party at its Address for Notices set forth below its
signature hereto (or at such other address as such other party shall have
previously provided to the sender in the same manner herein provided).  Any such
notice shall be deemed effectively delivered on the day of its actual delivery
(as shown by the addressee’s return receipt) or on the second Business Day after
its date of mailing, whichever is earlier, except that service of any notice of
default required by law shall, if mailed, be deemed effective on the date of
mailing.




This Agreement shall be governed by and construed in accordance with the
substantive laws of the State of New York applicable to contracts made between
residents of that state, entered into and to be wholly performed within that
state, notwithstanding the parties’ actual states of residence or legal domicile
if outside that state and without reference to any conflict of laws or similar
rules that might otherwise mandate or permit the application of the laws of any
other jurisdiction.  Any action, suit or proceeding relating to this Agreement
or the Loan shall be brought exclusively in the courts of New York State sitting
in the Borough of Manhattan, New York County, or in federal District Court for
the Southern District of New York, and, for all purposes of any such action,
suit or proceeding, each of the parties hereby irrevocably (i) submits to the
exclusive jurisdiction of such courts, (ii) waives any objection to such choice
of venue based on forum non conveniens or any other legal or equitable doctrine,
and (iii) waives trial by jury and, in the case of the Company, the right to
interpose any set-off or counterclaim, of any nature or description whatsoever,
in any such action, suit or proceeding.




None of the Lender’s rights or remedies under this Agreement or in respect of
the Loan are intended to be exclusive of any other right or remedy available to
the Lender, whether at law, in equity, by statute or otherwise, but shall be
deemed cumulative with all such other rights and remedies.  No failure by the
Lender to exercise, or any delay by the Lender in exercising, any of its rights
or remedies hereunder shall operate as a waiver thereof.  A waiver by the Lender
of any right or remedy hereunder on any one occasion shall not be construed as a
bar to its exercise of that same or of any other right or remedy which it would
otherwise have on any future occasion.  No forbearance, indulgence, delay or
failure by the Lender to exercise any of its rights or remedies hereunder or
with respect to the Loan, nor any course of dealing between us, shall operate as
a waiver of any such right or remedy, nor shall any single or partial exercise
of any such right or remedy preclude any other or further exercise thereof or
the exercise of any other right or remedy.  The Lender shall not, by any course
of dealing, indulgence, omission, or other act (except a further





3




--------------------------------------------------------------------------------

 




instrument signed by the Lender) or failure to act, be deemed to have waived any
right or remedy hereunder, or to have acquiesced in any breach of any of the
terms of this Agreement.  No modification, rescission, waiver, forbearance,
release or amendment of any term, covenant, condition or provision of this
Agreement or any of the Company’s obligations hereunder shall be valid or
enforceable unless made and evidenced in writing, expressly referring to this
Agreement and signed by both of us.  




If the foregoing accurately and completely reflects our understanding, please
confirm your agreement with these terms and conditions by signing where
indicated below, whereupon this shall become a binding agreement between us.




Sincerely,




THE LEON AND TOBY COOPERMAN FAMILY FOUNDATION







______________________________

Leon G. Cooperman, Trustee




Address for Notices:

______________________

______________________

______________________

______________________

Phone: ________________

Email: ________________







Agreed:




ASPEN GROUP, INC.







By____________________________

     Michael Mathews

     Chairman and Chief Executive Officer




Address for Notices:




276 Fifth Avenue, Suite 306

New York, New York 10001

Phone:  _________________

Email:  _________________








4




--------------------------------------------------------------------------------

 




Annex A

Form of Promissory Note























--------------------------------------------------------------------------------

 







REVOLVING PROMISSORY NOTE







US$5,000,000

New York, New York

 

November 5, 2018







FOR VALUE RECEIVED, the undersigned, ASPEN GROUP, INC., a Delaware corporation
having its principal place of business at 276 Fifth Avenue, Suite 306, New York,
New York 10001 (“Maker”), HEREBY PROMISES TO PAY as and when due from time to
time in accordance with the terms of this revolving promissory note (“Note”),
whether at its stated Maturity (as defined below) or by acceleration or
otherwise, TO THE ORDER OF THE LEON AND TOBY COOPERMAN FAMILY FOUNDATION, a New
Jersey charitable trust dated December 16, 1981, located at
___________________________________________________________ (together with its
successors and assigns, “Payee”), at Payee’s address above or at such other
place as may be designated from time to time in writing by Payee, in lawful
money of the United States of America (“US$” and “U.S. dollars”) and in
immediately available funds, IN FULL without deduction, reduction, offset or
counterclaim, (i) the principal sum of FIVE MILLION DOLLARS (US$5,000,000) or
such lesser principal amount as shall then be outstanding under this Note (as
evidenced by Payee’s endorsements on Schedule 1 annexed to this Note, which
endorsements shall, absent manifest error, be conclusive as to the aggregate
principal amount outstanding from time to time under this Note), (ii) all
interest accrued and unpaid on the principal amount of this Note outstanding
from time to time, and all Commitment Fee (as defined below) accrued and unpaid
on the undrawn portion from time to time of Payee’s Commitment (as defined
below), in each case calculated at the Applicable Rate (as defined below) from
time to time in effect for the period from and including the date of this Note
through the date on which such principal sum and all such accrued interest and
Commitment Fee are paid in full, and (iii) all other amounts, if any, then due
and owing under this Note.




Maker may draw down, at any time and from time to time during the period from
and including the date of this Note through the day immediately preceding the
third anniversary of that date (the “Commitment Period”), each time upon prior
arrangement with and at least three Business Days’ (as defined below) prior
written notice to Payee, a principal amount not to exceed at any one time
outstanding, as to all such drawdowns in the aggregate, five million dollars
(US$5,000,000) (Payee’s “Commitment”); provided, however, that the Commitment
Period and Payee’s Commitment shall automatically, without the requirement of
any demand, notice, or other act or instrument of, by or from Payee or any other
person, and immediately terminate upon the occurrence of an Acceleration Event
(as defined below), whereupon (i) Maker shall not be permitted to draw down any
additional amounts under this Note and (ii) the aggregate principal amount then
outstanding under this Note, together with all interest, Commitment Fee and
other amounts then outstanding hereunder, shall automatically be accelerated and
become immediately due and payable to Payee in accordance with the terms of this
Note.  




Maker hereby irrevocably authorizes Payee to endorse on a schedule in the form
of Schedule 1 annexed to this Note each drawdown and repayment of principal
under this Note, which endorsements shall, absent manifest error, be conclusive
as to the aggregate principal amount from time to time outstanding under this
Note; provided, however, that anything herein to the contrary





A-1




--------------------------------------------------------------------------------

 




notwithstanding, Payee’s failure to make any such endorsement(s) shall not
limit, impair or otherwise affect Maker’s obligations under this Note.




Maker shall pay interest monthly on the principal amount of this Note
outstanding from time to time, and a commitment fee (“Commitment Fee”) quarterly
on the undrawn portion from time to time of Payee’s Commitment, in each case
calculated at the Applicable Rate from time to time in effect for the period
from and including the date of this Note through the date on which all amounts
owing under this Note are paid or repaid, as the case may be, in full, computed
daily (on the basis of actual days elapsed in a 365-day year) and payable
monthly in case of interest and quarterly in case of Commitment Fee (and when
this Note shall fall due, whether at stated Maturity, by acceleration or
otherwise) by not later than three (3) Business Days after being invoiced by
Payee therefor (or if such date is not a Business Day, then on the next
succeeding Business Day).  For all purposes of this Note, the “Applicable Rate”
shall equal (i) with respect to interest, twelve percent (12%) per annum, and
(ii) with respect to Commitment Fee, two percent (2%) per annum; provided,
however, that in the event that any amount (whether of principal, interest,
Commitment Fee or otherwise) payable under this Note is not paid in full as and
when due in accordance with the terms of this Note (whether at stated Maturity,
by acceleration, or otherwise in accordance with such terms), then the
Applicable Rate shall increase (x) with respect to interest, to eighteen percent
(18%) per annum, and (y) with respect to Commitment Fee, to three percent (3%)
per annum.




Maker shall pay to Payee, by wire transfer of U.S. dollars in immediately
available funds to such account as Payee may specify, the sum of one hundred
thousand dollars (US$100,000), being two percent (2%) of the amount of the
Commitment, as a one-time, up-front facility fee.




The stated maturity of this Note (its “Maturity”) shall be the day immediately
preceding the third anniversary of the date of this Note; provided, however,
that notwithstanding anything to the contrary contained in this Note, upon the
occurrence of any of the events specified in subparagraphs (a) through (c)
immediately below (each, an “Acceleration Event”), the entire principal amount
outstanding of this Note, and all interest, Commitment Fee and other amounts
accrued and unpaid thereon or hereunder, shall automatically, without protest,
presentment, petition, demand, or other notice, declaration, act or instrument
of, by or from Payee or any other person (all of which are hereby expressly and
irrevocably waived by Maker), and for all purposes, be accelerated and become
immediately due and payable, in full, to Payee:




(a)

If Maker shall: (i) fail to make any payment owing to Payee hereunder in full
when due in accordance with the terms of this Note, which failure shall continue
uncured for a period of at least three (3) Business Days; (ii) fail to make any
payment owing to any other lender in full when due in accordance with the terms
governing such loan; or (iii) directly or indirectly, so long as any principal,
interest, Commitment Fee or other amount remains outstanding hereunder (whether
or not then due and owing), make or propose to make any dividend payment (except
for dividends payable in common stock or in rights to buy common stock) or other
cash-flow distribution to any of Maker’s shareholders or other stakeholders,
other than non-dividend payments to students or employees in the ordinary course
of business, or any payment of principal, interest or any other amount in
respect of any other indebtedness (whether secured or unsecured) owing to any
individual, entity or other person (other than Payee), other than Permitted
Indebtedness. “Permitted Indebtedness” shall mean indebtedness in the aggregate
principal amount of two million dollars (US$2,000,000) under that certain
convertible promissory note dated December 1, 2017, issued by Maker to Educacion
Significativa, LLC, including all accrued and unpaid interest thereon; or





A-2




--------------------------------------------------------------------------------

 







(b)

If Maker or any affiliated entity (each, an “Affiliate”) shall: (i) become
insolvent; (ii) admit in writing its inability to pay its debts as they mature;
(iii) commence, or file any petition or answer under, any bankruptcy,
liquidation, reorganization, arrangement, insolvency or other proceeding,
whether federal or state, relating to the relief of debtors; (iv) apply for or
acquiesce in the appointment of a receiver, trustee, custodian or liquidator for
itself or a substantial portion of its property, assets or business; (v) make a
general assignment for the benefit of its creditors, or effect a plan in
bankruptcy or other similar arrangement with its creditors; (vi) admit the
material allegations of a petition filed against it in any bankruptcy,
liquidation, reorganization, arrangement, insolvency or other proceeding,
whether federal or state, relating to the relief of debtors; (vii) file a
voluntary petition in bankruptcy, or a petition or an answer seeking
reorganization or an arrangement with creditors or to take advantage of any
bankruptcy, reorganization, insolvency, readjustment of debt, dissolution or
liquidation law or statute, or an answer admitting the material allegations of a
petition filed against it in any proceeding under any such law, or if action
shall be taken by it for the purpose of effecting any of the foregoing; (viii)
be adjudicated a bankrupt or insolvent; or (ix) take action to effectuate any of
the foregoing; or




(c)

If: (i) involuntary proceedings or any involuntary petition shall be commenced
or filed against Maker or any Affiliate under any bankruptcy, insolvency or
similar law, seeking the appointment of a receiver, trustee, custodian or
liquidator for Maker or any Affiliate or a substantial portion of Maker’s or any
Affiliate’s property, assets or business, and such proceedings or petition shall
not be dismissed or vacated within thirty (30) days after its commencement or
filing; (ii) any writ, judgment, warrant of attachment, execution or similar
process shall be issued or levied against a substantial portion of Maker’s or
any Affiliate’s properties or assets, and any such proceedings, petition, writ,
judgment, warrant, execution or similar process shall not be released, vacated
or fully bonded within thirty (30) days after its commencement, filing or levy;
or (iii) an order, judgment or decree shall be entered, without the application,
approval or consent of Maker or any Affiliate, with respect to Maker or any
Affiliate or a substantial portion of its assets or properties, appointing a
receiver, trustee, custodian or liquidator for Maker or any Affiliate or a
substantial portion of Maker’s or any Affiliate’s property, assets or business,
or any similar order, judgment or decree shall be entered or appointment made in
any jurisdiction, and such order, judgment, decree or appointment shall continue
unstayed and in effect for a period of thirty (30) days.




Maker and Payee hereby agree that any future or contemporaneous indebtedness
incurred by Maker, other than Permitted Indebtedness, shall be fully and
contractually subordinated in all respects (including, without limitation, in
right and priority of payment and repayment of principal, interest, and all fees
and other amounts) to Maker’s indebtedness under this Note.




Maker may prepay all or any portion of the principal amount outstanding under
this Note at any time, without premium or penalty, and reborrow hereunder during
the Commitment Period, subject to the terms of this Note; provided, however,
that any prepayment of principal hereunder shall be accompanied by Maker’s
payment of all accrued and unpaid interest and Commitment Fee outstanding
hereunder at the time.  Payments received by Payee under this Note shall be
applied in the following order: first, to the payment of all collection and
enforcement expenses, if any, incurred by Payee and payable by Maker hereunder;
second, to the payment of all interest accrued and owing hereunder through the
date of such payment; third, to the payment of all Commitment Fee accrued and
owing hereunder through the date of such payment; and fourth, to the repayment
of the principal amount outstanding of this Note.





A-3




--------------------------------------------------------------------------------

 







This Note is subject to the express condition that at no time shall Maker be
obligated or required to pay interest on the outstanding principal balance of
this Note at a rate that could subject Payee to either civil or criminal
liability as a result of being in excess of the maximum rate that Maker is
permitted by law to contract or agree to pay.  If, by the terms of this Note,
Maker is at any time required or obligated to pay interest on the outstanding
principal balance of this Note at a rate in excess of such maximum rate, the
Applicable Rate shall be deemed, without further act or instrument, to be
immediately reduced to such maximum rate; and if and to the extent any payments
in excess of such maximum permitted amount are received by Payee, such excess
shall be considered repayments in respect of the principal amount outstanding of
this Note.




In the event that Maker fails to pay any amount owing by it hereunder in full
when due (whether on any interest or Commitment Fee payment date, at stated
Maturity, by acceleration or otherwise, as the case may be), Maker agrees to
promptly pay all of Payee’s costs and expenses incurred in attempting or
effecting collection hereunder or the enforcement of this Note, including,
without limitation, all attorneys’ fees and related charges, as and when
incurred by Payee, whether or not any action, suit or proceeding is instituted
for collection or for the enforcement of this Note; and all such costs and
expenses of collection and enforcement shall be added to the principal amount
outstanding of this Note and shall, if not promptly paid in full by Maker as and
when incurred by Payee, bear interest at the Applicable Rate until paid in full.




If any payment hereunder shall be due on a Saturday, a Sunday, or a public or
bank holiday in the State of New York (any other day, a “Business Day”), such
payment shall be made on the next succeeding Business Day, and any such
extension of time shall be included in the computation of interest or Commitment
Fee, as the case may be, hereunder. Each payment hereunder shall be made in
lawful money of the United States of America and in immediately available funds,
prior to 12:00 noon Eastern Time on the date due thereof; any payment made after
such time shall be deemed to have been made on the next succeeding Business Day,
and such extension of time shall be included in the computation of interest or
Commitment Fee, as the case may be, hereunder.




Maker’s obligations under this Note are absolute and unconditional,
notwithstanding the existence or terms and conditions of, or any reference
herein to, any other document or agreement, and are not subject to any defense,
set-off, counterclaim, rescission, recoupment or adjustment whatsoever.  Maker
hereby expressly and irrevocably waives (i) presentment, demand for payment,
notice of dishonor, protest, notice of protest, and every other form of notice
whatsoever with respect to this Note, (ii) any right it may have to demand a
jury trial with respect to the enforcement of, or any controversy arising under
or relating to, this Note, (iii) any right to offset any amounts payable
hereunder against, or to submit any counterclaims in respect of, any obligations
of Payee to Maker, and (iv) all rights to the benefits of any statute of
limitations and any moratorium, appraisement or exemption now provided, or which
may hereafter be provided, by any federal or state statute, including, without
limitation, exemptions provided by or allowed under the Bankruptcy Code of 1978
(11 U.S.C.), as amended, or under common law, as to both Maker itself and all of
its properties and assets, whether real or personal, against the enforcement and
collection of the obligations evidenced by this Note and any and all extensions,
renewals, and modifications hereof and thereof.  The illegality or
unenforceability in whole or in part of, or the default by any party under, any
other document or agreement shall not constitute a defense to any claim by Payee
for the payment or repayment, as the case may be, of principal, interest,
Commitment Fee, or any other amount hereunder.





A-4




--------------------------------------------------------------------------------

 







All notices, demands or other communications (collectively, “notices”) relating
to any matter set forth herein shall be in writing and served or delivered by
certified mail, return receipt requested, or by a reputable commercial overnight
carrier that provides a receipt, with postage thereon prepaid by sender and
addressed to the other party at its address in the first paragraph of this Note
(or at such other address as such other party shall have previously provided to
the sender in the same manner herein provided).  Any such notice shall be deemed
effectively delivered on the day of its actual delivery (as shown by the
addressee’s return receipt) or on the second Business Day after its date of
mailing, whichever is earlier, except that service of any notice of default
required by law shall, if mailed, be deemed effective on the date of mailing.




This Note shall be governed by and construed in accordance with the substantive
laws of the State of New York applicable to contracts made between residents of
that state, entered into and to be wholly performed within that state,
notwithstanding the parties’ actual states of residence or legal domicile if
outside that state and without reference to any conflict of laws or similar
rules that might otherwise mandate or permit the application of the laws of any
other jurisdiction.  Any suit, action or proceeding brought by Payee to enforce
this Note shall be brought exclusively in the courts of New York State sitting
in the Borough of Manhattan, New York County, or in federal District Court for
the Southern District of New York, and, for all purposes of any such action,
suit or proceeding, Maker hereby irrevocably (i) submits to the exclusive
jurisdiction of such courts, (ii) waives any objection to such choice of venue
based on forum non conveniens or any other legal or equitable doctrine, and
(iii) waives trial by jury and the right to interpose any set-off or
counterclaim, of any nature or description whatsoever, in any action, suit or
proceeding relating to this Note.




No right or remedy conferred upon Payee under this Note is intended to be
exclusive of any other right or remedy available to Payee, whether at law, in
equity, by statute or otherwise, but shall be deemed cumulative with all such
other rights and remedies.  Without limiting the generality of the foregoing, if
this Note and all amounts (whether of principal, interest, Commitment Fee or
otherwise) accrued hereunder shall not be paid in full when due (whether on any
interest or Commitment Fee payment date, at stated Maturity, by acceleration or
otherwise), Payee shall be free to enforce its rights and remedies against Maker
as Payee may see fit under the circumstances, in no particular order or
priority.  No failure to exercise, or any delay in exercising, by Payee any of
its rights or remedies hereunder shall operate as a waiver thereof.  A waiver by
Payee of any right or remedy hereunder on any one occasion shall not be
construed as a bar to Payee’s exercise of that same or of any other right or
remedy which Payee would otherwise have on any future occasion.  No forbearance,
indulgence, delay or failure by Payee to exercise any of its rights or remedies
with respect to this Note, nor any course of dealing between Maker and Payee,
shall operate as a waiver of any such right or remedy, nor shall any single or
partial exercise of any such right or remedy preclude any other or further
exercise thereof or the exercise of any other right or remedy.  Payee shall not,
by any course of dealing, indulgence, omission, or other act (except a further
instrument signed by Payee) or failure to act, be deemed to have waived any
right or remedy hereunder, or to have acquiesced in any Acceleration Event or in
any breach of any of the terms of this Note.  No modification, rescission,
waiver, forbearance, release or amendment of any term, covenant, condition or
provision of this Note or any of Maker’s obligations hereunder shall be valid or
enforceable unless made and evidenced in writing, expressly referring to this
Note and signed by both Maker and Payee.  








A-5




--------------------------------------------------------------------------------

 




The terms and provisions of this Note are severable. In the event of the
unenforceability or invalidity of one or more of the terms, covenants,
conditions or provisions of this Note under federal, state or other applicable
law in any circumstance, such unenforceability or invalidity shall not affect
the enforceability or validity of such term, covenant, condition or provision in
any other circumstance, or render any other term, covenant, condition or
provision of this Note unenforceable or invalid.




Payee may assign its rights under this Note to any person upon three (3)
Business Days’ prior notice to Maker; and Maker’s obligations hereunder shall
inure to the benefit of Payee and each of Payee’s successors and permitted
assigns, and shall be binding for all purposes on Maker and its
successors-in-interest.  No assignment, delegation or other transfer of Maker’s
rights or obligations hereunder shall be made or be effective absent Payee’s
prior, written consent thereto.




Whenever used herein, the singular number shall include the plural, the plural
shall include the singular, and the words "Payee" and "Maker" shall include
their respective successors and permitted assigns.







IN WITNESS WHEREOF, Maker has duly executed and delivered this Note on the day
and year first written above.







ASPEN GROUP, INC.







By___________________________

     Michael Mathews

     Chairman and Chief Executive Officer














A-6




--------------------------------------------------------------------------------

 




Schedule 1

Loans And Payments of Principal







Date

Amount of

Loan

Maturity

Date

Amount of

Principal

Repaid

Payment

Date

Unpaid

Principal

Balance

Notation

Made By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 















































A-7




--------------------------------------------------------------------------------

 




Annex B

Form of Warrant























--------------------------------------------------------------------------------

 







THIS WARRANT AND THE UNDERLYING SHARES OF COMMON STOCK HAVE NOT BEEN REGISTERED
UNDER THE SECURITIES ACT OF 1933 (THE “SECURITIES ACT”), OR ANY OTHER SECURITIES
LAWS, HAVE BEEN TAKEN FOR INVESTMENT, AND MAY NOT BE SOLD OR TRANSFERRED OR
OFFERED FOR SALE OR TRANSFER UNLESS A REGISTRATION STATEMENT UNDER THE
SECURITIES ACT AND OTHER APPLICABLE SECURITIES LAWS WITH RESPECT TO SUCH
SECURITIES IS THEN IN EFFECT, OR, IN THE OPINION OF COUNSEL TO THE ISSUER OF
THESE SECURITIES, SUCH REGISTRATION UNDER THE SECURITIES ACT AND OTHER
APPLICABLE SECURITIES LAWS IS NOT REQUIRED.

 




Issuance Date: November 5, 2018

 




WARRANT FOR THE PURCHASE OF SHARES OF
COMMON STOCK OF ASPEN GROUP, INC.




THIS IS TO CERTIFY that, for value received, The Leon and Toby Cooperman Family
Foundation (the “Holder”) is entitled to purchase, subject to the terms and
conditions hereinafter set forth, ninety-two thousand forty-nine (92,049) shares
of common stock, par value $0.001 per share (as further detailed in Section 4 of
this Warrant, the “Common Stock”), of Aspen Group, Inc., a Delaware corporation
(the “Company”), and to receive certificates for the Common Stock so purchased.
 The exercise price of this Warrant (the “Exercise Price”) is five dollars
eighty-five cents ($5.85) per share, subject to adjustment as provided in this
Warrant.




1.

Exercise Period.




(a)

Subject to Section 1(b), this Warrant may be exercised by the Holder during the
period beginning on the Issuance Date and ending at 5:00 pm (New York time) five
(5) years thereafter (the “Exercise Period”).  This Warrant will terminate
automatically and immediately upon the expiration of the Exercise Period.  




(b)

If the closing price of the Company’s Common Stock, as reported by the principal
trading market, averages at least seven dollars thirty-one cents ($7.31) per
share calculated over any ten (10) consecutive trading days during the Exercise
Period (subject to adjustment as provided in this Warrant), then the Company, on
at least thirty (30) trading days’ prior written notice to the Holder, may
redeem this Warrant by paying the Holder two dollars five cents ($2.05) per
share, subject to adjustment as provided in this Warrant and subject to prior
exercise by the Holder. This Warrant shall remain exercisable by the Holder (in
whole or in part, in its entirety or in such increments, at any time and from
time to time, as in each case the Holder may in its sole discretion elect) for
the duration of such 30-day period.  As of the date of this Warrant, the
principal trading market is Nasdaq Capital Market.




2.

Exercise of Warrant.




(a)

This Warrant may be exercised by the Holder (in whole or in part, in its
entirety or in such increments, at any time and from time to time, as in each
case the





B-1




--------------------------------------------------------------------------------

 




Holder may in its sole discretion elect) throughout the Exercise Period.  Each
such exercise shall be accomplished by the Holder’s (i) tender to the Company of
an amount equal to the Exercise Price multiplied by the number of underlying
shares of Common Stock then being purchased (the “Purchase Price”), by wire
transfer of immediately available funds in accordance with wiring coordinates
provided to the Holder by the Company, or by certified or bank cashier’s check
payable to the order of the Company, and (ii) surrender to the Company of this
Warrant, together with an executed subscription agreement in substantially the
form attached hereto as Exhibit A (the “Subscription”). As a condition of
exercise, the Holder shall, where applicable, execute a customary investment
letter and accredited investor questionnaire.  The Holder’s right to exercise
this Warrant is subject to its compliance with any applicable laws and rules,
including Section 5 of the Securities Act of 1933.

(b)

Upon receipt of the Purchase Price in respect of any exercise by the Holder of
this Warrant, the Company shall promptly (and in all events within two (2)
trading days of such exercise date) deliver to the Holder a certificate or
certificates representing the shares of Common Stock then purchased, registered
in the name of the Holder (or its transferee, if any, as permitted under Section
3 below).  With respect to each exercise of this Warrant, if any, the Holder (or
its transferee, if any, as the case may be) shall for all purposes be deemed to
have become the holder of record of the number of shares of Common Stock
purchased hereunder on the date a properly executed Subscription and payment of
the Purchase Price are received by the Company (each, an “Exercise Date”),
irrespective of the date of delivery to the Holder of the certificate(s)
evidencing such shares, except that if the date of such receipt is a date on
which the stock transfer books of the Company are closed, the Holder (or its
transferee, if any, as the case may be) shall be deemed to have become the
holder of record of such shares at the close of business on the next succeeding
date on which such stock transfer books are open.  Fractional shares of Common
Stock shall not be issued upon any exercise of this Warrant; provided that in
lieu of any fractional shares that would have been issued but for the
immediately preceding clause, the Holder shall be entitled to receive cash equal
to the current market price of such fraction of a share of Common Stock on the
trading day immediately preceding the respective Exercise Date.  In the event
this Warrant is ever exercised in part, the Company shall promptly (and in all
events within two (2) trading days of the respective Exercise Date) issue a New
Warrant (as defined below) to the Holder covering the aggregate number of shares
of Common Stock as to which this Warrant remains exercisable.  The Company
acknowledges and agrees that this Warrant was issued on the Issuance Date.




3.

Recording, Transferability, Exchange, and Obligations to Issue Common Stock.




(a)

Registration of Warrant.  The Company shall register this Warrant, in a register
to be maintained by the Company for that purpose (the “Warrant Register”), in
the name of the Holder (or its transferee, if any, as the case may be).  The
Company may deem and treat the registered holder from time to time of this
Warrant as the absolute owner hereof for the purpose of





B-2




--------------------------------------------------------------------------------

 




any exercise hereof or any distribution to such holder, and for all other
purposes, absent actual notice to the contrary from the Holder and any such
transferee.




(b)

Registration of Transfers.  The Company shall register the transfer of any
portion of this Warrant in the Warrant Register, upon surrender of this Warrant,
with the Form of Assignment attached hereto as Exhibit B duly completed and
signed, to the Company at its address specified herein.  As a condition to any
such transfer, the Company may request a legal opinion as contemplated by the
legend.  Upon any such registration of transfer, a New Warrant to purchase
Common Stock, in substantially the form of this Warrant (each, a “New Warrant”),
evidencing the portion of this Warrant so transferred shall be issued to such
transferee, and a New Warrant evidencing the remaining portion of this Warrant,
if any, not so transferred shall be issued to the Holder.  The acceptance of the
New Warrant by such transferee shall be deemed the acceptance by such transferee
of all of the rights and obligations of a holder of a Warrant.




(c)

Exchange of Warrant.  This Warrant is exchangeable upon its surrender by the
Holder to the Company for New Warrants of like tenor and date representing in
the aggregate the right to purchase the number of shares of Common Stock
purchasable hereunder, each of such New Warrants to represent the right to
purchase such number of shares of Common Stock as may be designated by the
Holder at the time of such surrender (not to exceed the aggregate number of such
shares underlying this Warrant).




(d)

Absolute Nature of Company’s Obligations. The Company’s obligations to issue and
deliver Common Stock in accordance with the terms hereof are absolute and
unconditional, irrespective of any action or inaction by the Holder to enforce
the same, any waiver or consent with respect to any provision hereof, the
recovery of any judgment against any person or any action to enforce the same,
or any setoff, counterclaim, recoupment, limitation or termination, or any
breach or alleged breach by the Holder or any other person of any obligation to
the Company or any violation or alleged violation of law by the Holder or any
other person, and irrespective of any other circumstance which might otherwise
limit such obligation of the Company to the Holder in connection with the
issuance of Common Stock.  Nothing herein shall limit the Holder’s right to
pursue any other remedies available to him hereunder, at law or in equity,
including, without limitation, a decree of specific performance and/or
injunctive relief with respect to the Company’s failure to timely deliver
certificates representing shares of Common Stock upon exercise of this Warrant
 as required pursuant to the terms hereof.




4.

Adjustments to Exercise Price and Number of Shares Subject to Warrant.  The
Exercise Price and the number of shares of Common Stock purchasable upon the
exercise of this Warrant are subject to adjustment from time to time upon the
occurrence of any of the events specified in this Section 4.  For the purpose of
this Section 4, “Common Stock” means shares now or hereafter authorized of any
class of common stock of the Company, however designated, that has the right to
participate in any distribution of the assets or earnings of the Company without
limit as to per-share amount (excluding, and subject to any prior rights of, any
class or series of preferred stock of the Company).




(a)

In case the Company shall (i) pay a dividend or make a distribution in shares of
Common Stock to holders of shares of Common Stock, (ii) subdivide (“split”) its
outstanding shares of Common Stock into a greater number of shares, (iii)
combine (“reverse split”) its outstanding shares of Common Stock into a smaller
number of shares, or (iv) issue by





B-3




--------------------------------------------------------------------------------

 




reclassification of its shares of Common Stock other securities of the Company,
then the Exercise Price in effect at the time of the record date for such
dividend or on the effective date of such subdivision, combination or
reclassification, as the case may be, and/or the number and kind of securities
issuable on such date, shall be proportionately adjusted so that the Holder of
this Warrant thereafter exercised shall be entitled to receive the aggregate
number and kind of shares of Common Stock (or such other securities other than
Common Stock) of the Company, at the same aggregate Exercise Price, that, if
this Warrant had been exercised immediately prior to such date, the Holder would
have owned upon such exercise and been entitled to receive by virtue of such
dividend, distribution, subdivision, combination or reclassification.  Such
adjustment shall be made successively whenever, and each time, any event listed
above shall occur.




(b)

In case the Company shall fix a record date for the making of a distribution to
all holders of Common Stock (including any such distribution made in connection
with a consolidation or merger in which the Company is the surviving
corporation) of cash, evidences of indebtedness or assets, or subscription
rights or warrants, the Exercise Price to be in effect after such record date
shall be determined by multiplying the Exercise Price in effect immediately
prior to such record date by a fraction, the numerator of which shall be the
Fair  Market Value per share of Common Stock on such record date, less the
amount of cash so to be distributed or the Fair Market Value (as determined in
good faith by, and reflected in a formal resolution of, the board of directors
of the Company) of the portion of the assets or evidences of indebtedness so to
be distributed, or of such subscription rights or warrants, applicable to one
share of Common Stock, and the denominator of which shall be the Fair Market
Value per share of Common Stock.  Such adjustment shall be made successively
whenever, and each time, such a record date is fixed; and in the event that such
distribution is not so made, the Exercise Price shall again be adjusted to be
the Exercise Price which would then be in effect if such record date had not
been fixed.  




(c)

Notwithstanding any provision hereof to the contrary, no adjustment in the
Exercise Price shall be required unless such adjustment would require an
increase or decrease of at least 1% in the Exercise Price; provided, however,
that any adjustments which by reason of this Section 4(c) are not required to be
made shall be carried forward and taken into account in any subsequent
adjustment.  All calculations under this Section 4 shall be made to the nearest
cent or the nearest one-hundredth of a share, as the case may be.




(d)

In the event that at any time, as a result of an adjustment made pursuant to
Section 4(a) above, the Holder of this Warrant thereafter exercised shall become
entitled to receive any shares of capital stock of the Company other than shares
of Common Stock, thereafter the number of such other shares so receivable upon
exercise of this Warrant shall be subject to adjustment from time to time in a
manner and on terms as nearly equivalent as practicable to the provisions with
respect to the shares of Common Stock contained in this Section 4, and the other
provisions of this Warrant shall apply on like terms to any such other shares.




(e)

Fundamental Transactions.  If, at any time while this Warrant is outstanding,
(i) the Company effects any merger or consolidation of the Company with or into
another company, (ii) the Company effects any sale of all or substantially all
of its assets in one or a series of related transactions, (iii) any tender offer
or exchange offer (whether by the Company or another company or person) is
completed pursuant to which holders of Common Stock are permitted to tender or
exchange their shares for other securities, cash or property, or (iv) the
Company effects any reclassification of the Common Stock or any compulsory share
exchange pursuant to which the





B-4




--------------------------------------------------------------------------------

 




Common Stock is effectively converted into or exchanged for other securities,
cash or property (each, a “Fundamental Transaction”), then the Holder shall have
the right thereafter to receive, upon exercise of this Warrant, the same amount
and kind of securities, cash or property as it would have been entitled to
receive upon the occurrence of such Fundamental Transaction if it had been,
immediately prior to such Fundamental Transaction, the holder of the number of
Common Stock then issuable upon exercise in full of this Warrant (the “Alternate
Consideration”). For purposes of any such exercise, the determination of the
Exercise Price shall be appropriately adjusted to apply to such Alternate
Consideration based on the amount of Alternate Consideration issuable in respect
of one share of Common Stock in such Fundamental Transaction, and the Company
shall apportion the Exercise Price among the Alternate Consideration in a
reasonable manner reflecting the relative value of any different components of
the Alternate Consideration.  If holders of Common Stock are given any choice as
to the securities, cash or property to be received in a Fundamental Transaction,
then the Holder shall be given the same choice as to the Alternate Consideration
it receives upon any exercise of this Warrant following such Fundamental
Transaction.  At the Holder’s sole discretion and request, any successor to the
Company or surviving entity in such Fundamental Transaction shall issue to the
Holder a New Warrant substantially in the form of this Warrant and consistent
with the foregoing provisions and evidencing the Holder’s right to purchase the
Alternate Consideration for the aggregate Exercise Price upon exercise thereof.
 Any such successor or surviving entity shall be deemed to be required to comply
with the provisions of this Section 4(e) and shall insure that this Warrant (or
any such replacement security) will be similarly adjusted upon any subsequent
transaction analogous to a Fundamental Transaction.




(f)

In case any event shall occur as to which the other provisions of this Section 4
are not strictly applicable but the failure to make any adjustment would not
fairly protect the purchase rights represented by this Warrant in accordance
with the essential intent and principles hereof, then, in each such case, the
Company shall effect such adjustment, on a basis consistent with the essential
intent and principles established in this Section 4, as may be necessary to
preserve, without dilution, the purchase rights represented by this Warrant.




(g)

Notice of Adjustments.  Upon the occurrence of each adjustment pursuant to this
Section 4, the Company, at its own sole expense, shall promptly compute such
adjustment in accordance with the terms of this Warrant and prepare a
certificate setting forth such adjustment, including a statement of the adjusted
Exercise Price and adjusted number or type of Common Stock or other securities
issuable upon exercise of this Warrant (as applicable), describing the
transactions giving rise to such adjustments and showing in detail the facts
upon which such adjustment is based.  Upon written request, the Company shall
promptly deliver a copy of each such certificate to the Holder and to the
Company’s Transfer Agent.




(h)

Anti-Dilution Protection.  If the Company, at any time while this Warrant is
outstanding, shall sell or grant any option to purchase, or sell or grant any
right to reprice, or issue any Common Stock or common stock equivalents
entitling any entity or person to acquire, shares of Common Stock at an
effective price per share less than the then Exercise Price (such lower price,
the “Base Share Price” and such issuances, collectively, a “Dilutive Issuance”),
then the Exercise Price shall be reduced (and only reduced) to equal the Base
Share Price. Notwithstanding the foregoing, the Base Share Price as of the
Issuance Date shall be deemed to be five dollars eighty-five cents ($5.85) per
share. Such adjustment shall be made whenever such Common Stock or common stock
equivalents are issued.  Notwithstanding the foregoing, no adjustments shall be
made, paid or issued under this Section 4(h) in respect of an Exempt Issuance
(as defined below).





B-5




--------------------------------------------------------------------------------

 




Furthermore, if the adjustment is caused by the issuance of a common stock
equivalent and such security expires or terminates without being exercised,
converted or exchanged, the Base Share Price shall be readjusted to the Exercise
Price in effect immediately prior to issuance of such common stock equivalent.
 The Company shall notify the Holder, in writing, no later than five (5)
business days following the issuance of any Common Stock or common stock
equivalents subject to this Section 4(h), indicating therein the applicable
issuance price, or applicable reset price, exchange price, conversion price and
other pricing terms (such notice, the “Dilutive Issuance Notice”).  For purposes
of clarification, whether or not the Company provides a Dilutive Issuance Notice
pursuant to this Section 4(h), upon the occurrence of any Dilutive Issuance,
after the date of such Dilutive Issuance the Holder shall be entitled to receive
the Base Share Price regardless of whether the Holder accurately refers to the
Base Share Price in the Notice of Exercise. For purposes of this Agreement,
“Exempt Issuance” means the issuance of: (i) shares of Common Stock, restricted
stock units or options (and Common Stock issued upon exercise of such options)
to employees, officers, consultants, advisors or directors of the Company
pursuant to any stock or option plan duly adopted for such purpose by a majority
of the existing members of the Board of Directors or a majority of the members
of a committee of directors established for such purpose; (ii) securities upon
the exercise, exchange  or conversion of any securities issued hereunder and/or
other securities exercisable or exchangeable for or convertible into shares of
Common Stock issued and outstanding on the Issuance Date, provided that such
securities have not been amended since the Issuance Date to increase the number
of such securities or to decrease the exercise, exchange or conversion price of
such securities; (iii) shares of Common Stock upon any anti-dilution adjustment
to Common Stock and common stock equivalents held by current unaffiliated
shareholders of the Company as of the Issuance Date; (iv) securities issued to
any Placement Agent or other registered broker-dealers as reasonable commissions
or fees in connection with any financing transactions; (v) securities issued
pursuant to a merger, acquisition or similar transaction (provided that (A) the
primary purpose of such issuance is not to raise capital, (B) the purchaser or
acquirer of such securities in such issuance solely consists of either (x) the
actual participants in such transactions, (y) the actual owners of such assets
or securities acquired in such merger, acquisition or similar transaction, or
(z) the shareholders, partners or members of the foregoing persons, and (C) the
number or amount (as the case may be) of such shares of Common Stock issued to
such person by the Company shall not be disproportionate to such person’s actual
participation in such merger, acquisition or similar transaction) or a strategic
transaction (provided that (AA) any such issuance shall only be to a person
which is, itself or through its subsidiaries, an operating company in a business
synergistic with the business of the Company and in which the Company receives
benefits in addition to the investment of funds, (BB) the primary purpose of
such issuance is not to raise capital, (CC) the purchaser or acquirer of such
securities in such issuance solely consists of either (ww) the actual
participants in such strategic transaction, (xx) the actual owners of such
strategic assets or securities acquired in such strategic transaction, (yy) the
shareholders, partners or members of the foregoing persons or (zz) persons whose
primary business does not consist of investing in securities), and (DD) the
number or amount (as the case may be) of such shares of Common Stock issued to
such person by the Company shall not be disproportionate to such person’s actual
participation in such strategic licensing or development transactions or
ownership of such strategic assets or securities to be acquired by the Company,
as applicable); and (vi) securities issued upon conversion in full or in part of
that certain convertible promissory note dated December 1, 2017, issued by the
Company to Educacion Significativa, LLC.








B-6




--------------------------------------------------------------------------------

 




5.

Legend.  If there is not a current effective registration statement in effect
and the exemption provided by Rule 144 under the Securities Act is unavailable
when this Warrant is exercised, the stock certificates issued to the Holder
shall bear the following legend:




“The securities represented by this certificate have not been registered under
the Securities Act of 1933 (the “Securities Act”), and may not be offered for
sale or sold except pursuant to (i) an effective registration statement under
the Securities Act or (ii) an opinion of counsel to the issuer that an exemption
from registration under the Securities Act is available.”




6.

Reservation of Common Stock.  The Company covenants that it shall at all times
reserve and keep available out of the aggregate of its authorized but unissued
and otherwise unreserved Common Stock, solely for the purpose of enabling it to
issue Common Stock upon exercise of this Warrant as herein provided, the number
of shares of Common Stock which are then issuable and deliverable upon the
exercise of this entire Warrant, free from preemptive rights or any other
contingent purchase rights of persons other than the Holder (taking into account
the adjustments and restrictions of Section 4).  The Company covenants that all
Common Stock so issuable and deliverable shall, upon issuance and the payment of
the applicable Exercise Price in accordance with the terms hereof, be duly and
validly authorized, issued, fully paid and non-assessable.




7.

Replacement of Warrant.  If this Warrant is mutilated, lost, stolen or
destroyed, the Company shall issue or cause to be issued, in exchange and
substitution herefor and upon cancellation hereof, or in lieu of and
substitution for this Warrant, a New Warrant, but only upon receipt of (a)
evidence reasonably satisfactory to the Company of such mutilation, loss, theft
or destruction and (b) customary and reasonable indemnity (which may include a
surety bond), if requested.  Applicants for a New Warrant under such
circumstances shall also comply with such other reasonable regulations and
procedures, and pay such other reasonable third-party costs, as the Company may
reasonably prescribe.  If a New Warrant is requested as a result of a mutilation
of this Warrant, then the Holder shall deliver such mutilated Warrant to the
Company as a condition precedent to the Company's obligation to issue the New
Warrant.




8.

Charges, Taxes and Expenses.  Issuance and delivery of certificates for shares
of Common Stock upon exercise of this Warrant shall be made without charge to
the Holder for any issue or transfer tax, withholding tax, transfer-agent fee,
or other incidental tax or expense in respect of the issuance of such
certificates, all of which taxes and expenses shall be paid by the Company;
provided, however, that the Company shall not be required to pay any tax which
may be payable in respect of any transfer involved in the registration of any
certificates for Common Stock or Warrants in a name other than that of the
Holder.  The Holder shall be responsible for all other tax liability that may
arise as a result of holding or transferring this Warrant or receiving Common
Stock upon exercise hereof.




9.

Certain Notices to Holder.  In the event of (a) any fixing by the Company of a
record date with respect to the holders of any class of securities of the
Company for the purpose of determining which of such holders are entitled to
dividends or other distributions, or any rights to subscribe for, purchase or
otherwise acquire any shares of capital stock of any class or any other
securities or property, or to receive any other right, (b) any capital
reorganization of the Company, or reclassification or recapitalization of the
capital stock of the Company, or any transfer of all or substantially all of the
assets or business of the Company to, or consolidation or merger of the





B-7




--------------------------------------------------------------------------------

 




Company with or into, any other entity or person, or (c) any voluntary or
involuntary dissolution or winding up of the Company, then and in each such
event the Company shall give the Holder a written notice specifying, as the case
may be, (i) the record date for the purpose of such dividend, distribution or
right, and stating the amount and character of such dividend, distribution or
right, or (ii) the date on which any such reorganization, reclassification,
recapitalization, transfer, consolidation, merger, conveyance, dissolution,
liquidation, or winding-up is to take place and the time, if any, is to be
fixed, as of which the holders of record of Common Stock (or such capital stock
or securities receivable upon the exercise of this Warrant) shall be entitled to
exchange their shares of Common Stock (or such other stock securities) for
securities or other property deliverable upon such event.  Any such notice shall
be given at least ten (10) days prior to the earliest date therein specified.




10.

No Rights as a Shareholder.  This Warrant does not entitle the Holder to any
voting rights or other rights as a shareholder of the Company, nor to any other
rights whatsoever except the rights herein set forth; provided, however, that
the Company shall not close any merger arising out of any merger agreement in
which it is not the surviving entity, or sell all or substantially all of its
assets, unless the Company shall have first provided the Holder with twenty (20)
days’ prior written notice.




11.

Additional Covenants of the Company.  The Company shall not, by amendment of its
Certificate of Incorporation or through any reorganization, transfer of assets,
consolidation, merger, dissolution, issuance or sale of securities, or any other
voluntary action, avoid or seek to avoid the observance or performance of any of
the terms of this Warrant.  




12.

Successors and Assigns.  This Agreement shall be binding upon and inure to the
benefit of the Company, the Holder, and their respective successors and
permitted assigns.




13.

Severability.  Every provision of this Warrant is intended to be severable.  If
any term or provision hereof is illegal or invalid for any reason whatsoever,
such illegality or invalidity shall not affect the remainder of this Warrant.




14.

Governing Law, Venue, and Submission to Jurisdiction.  This Warrant and all
actions arising out of or in connection with this Warrant shall be governed by
and construed in accordance with the substantive laws of the State of New York
applicable to contracts made between residents of that state, entered into and
to be wholly performed within that state, without regard to the Company’s or the
Holder’s actual states of residence or legal domicile if outside that state and
without reference to any conflict of laws or similar principles that might
otherwise mandate or permit the application of the laws of any other
jurisdiction.  Any action, suit or proceeding relating to this Warrant shall be
brought exclusively in the courts of New York State sitting in the Borough of
Manhattan, New York County, or in federal District Court for the Southern
District of New York, and, for all purposes of any such action, suit or
proceeding, each of the parties hereby irrevocably (i) submits to the exclusive
jurisdiction of such courts, (ii) waives any objection to such choice of venue
based on forum non conveniens or any other legal or equitable doctrine, and
(iii) waives trial by jury and, in the case of the Company, the right to
interpose any set-off or counterclaim, of any nature or description whatsoever,
in any such action, suit or proceeding.








B-8




--------------------------------------------------------------------------------

 




15.

Attorneys’ Fees.  In the event that there is any controversy or claim arising
out of or relating to this Warrant, or to the interpretation, breach or
enforcement hereof, and any action or proceeding is commenced to enforce the
provisions of this Warrant, the prevailing party shall be entitled to reasonable
attorneys’ fees, costs and expenses (including such fees and costs incurred in
proceedings undertaken to establish both entitlement to fees and establishing
the amount of fees to be recovered, sometimes referred to as “fees on fees”).
 Should a party take an appeal, the prevailing party shall recover reasonable
attorneys’ fees and costs on the appeal, unless the outcome of the appeal is a
remand for new trial, in which case the party that ultimately prevails shall
recover reasonable attorneys’ fees and costs for all proceedings including any
appeal.  




16.

Entire Agreement.  This Warrant (including the Exhibits attached hereto)
constitutes the entire understanding between the Company and the Holder with
respect to the subject matter hereof, and supersedes all prior negotiations,
discussions, agreements and understandings relating to such subject matter.




17.

Good Faith. The Company shall not, by amendment of its Certificate of
Incorporation or through any reorganization, transfer of assets, consolidation,
merger, dissolution, issue or sale of securities or any other voluntary action,
avoid or seek to avoid the observance or performance of any of the terms of this
Warrant, but shall at all times in good faith assist in the carrying out of all
such terms and in the taking of all such action as may be necessary or
appropriate  in order to protect the rights of the holder of this Warrant
against such impairment.




[Signature Page to Follow]








B-9




--------------------------------------------------------------------------------

 







[Signature Page to Warrant]




IN WITNESS WHEREOF, the Company has caused this Warrant to be executed by its
duly authorized officer as of the Issuance Date.




 

ASPEN GROUP, INC.

 

 

 

 

 

 

 

 

 

 

By:

/s/ Michael Mathews

 

 

Michael Mathews

 

 

Chief Executive Officer


























B-10




--------------------------------------------------------------------------------

 




Exhibit A

SUBSCRIPTION FORM

The undersigned, pursuant to the provisions set forth in the attached Warrant
(the “Warrant”), hereby notifies the Company that he is exercising the Warrant
on the following basis:




Section 1 - Exercise.



·

I am exercising my right to purchase ________ shares of Common Stock, being all
of the shares of Common Stock which I am entitled to purchase under the Warrant;
or



·

I am exercising my right to purchase ________ shares of Common Stock, being a
portion of the shares of Common Stock which I am entitled to purchase under the
Warrant, and request that the Company deliver to me (or as I shall designate
below) a new Warrant representing the right to purchase _______ shares of Common
Stock, being the remaining shares of Common Stock which I am entitled to
purchase under the Warrant.




Section 2 - Payment.

I am making payment in full for the shares of Common Stock being purchased
hereby at an exercise price per share of $_______ as provided for in the
Warrant. The total exercise price payable for the shares of Common Stock being
purchased hereby is $___________.  Such payment takes the form of (check and
complete, as applicable):






___

$__________ in certified or official bank check payable to the order of the
Company; or



___

$__________ by wire transfer of immediately available funds.




I request that a certificate for the shares of Common Stock being purchased
hereby be issued in the name of the undersigned and delivered to me at the
address stated below.  If such shares of Common Stock do not comprise all such
shares purchasable pursuant to the Warrant, I request that a new Warrant of like
tenor for the balance of the shares purchasable thereunder be delivered to me at
such address.




In connection with the issuance of the Common Stock, if the Common Stock may not
be immediately publicly sold, I hereby represent to the Company that I am
acquiring the Common Stock for my own account for investment and not with a view
to, or for resale in connection with, a distribution of the shares within the
meaning of the Securities Act of 1933 (the “Securities Act”).




I am______ am not ______ [please initial one] an accredited investor for at
least one of the reasons listed on Exhibit A-1 to the Warrant.  If the SEC has
amended the rule defining “accredited investor”, I acknowledge that as a
condition to exercising the Warrant, the Company may request updated information
regarding my status as an accredited investor.  My exercise of the Warrant shall
be in compliance with the applicable exemptions under the Securities Act and
applicable state law.





B-11




--------------------------------------------------------------------------------

 







I understand that if at this time the Common Stock has not been registered under
the Securities Act, I must hold the Common Stock indefinitely unless the Common
Stock is subsequently registered and qualified under the Securities Act or is
exempt from such registration and qualification.  I shall make no transfer or
disposition of the Common Stock unless (a) such transfer or disposition can be
made without registration under the Securities Act by reason of a specific
exemption from such registration and such qualification or (b) a registration
statement has been filed pursuant to the Securities Act and has been declared
effective with respect to such disposition.  I agree that each certificate
representing Common Stock delivered to me shall bear substantially the same
legend as set forth on the front page of the Warrant.




I further agree that the Company may place stop-transfer orders with its
transfer agent to the same effect as the above legend.  The legend and
stop-transfer notice referred to above shall be removed only upon my furnishing
to the Company an opinion of counsel to the Company to the effect that such
legend may be removed.







Date:_______________________________

Signed: _______________________________
Print Name:____________________________
Address:______________________________

 

Date:_______________________________

Signed: _______________________________
Print Name:____________________________
Address:______________________________











B-12




--------------------------------------------------------------------------------

 




Exhibit A-1







For Individual Investors Only:




(1)

I certify that I am a person who has an individual net worth, or a person who
with his or her spouse has a combined net worth, in excess of $1,000,000. For
purposes of calculating net worth under this paragraph (1), (i) the primary
residence shall not be included as an asset, (ii) to the extent that the
indebtedness that is secured by the primary residence is in excess of the fair
market value of the primary residence, the excess amount shall be included as a
liability, and (iii) if the amount of outstanding indebtedness that is secured
by the primary residence exceeds the amount outstanding 60 days prior to
exercising these securities, other than as a result of the acquisition of the
primary residence, the amount of such excess shall be included as a liability.




(2a)

I certify that I am an accredited investor because I had individual income
(exclusive of any income attributable to my spouse) of more than $200,000 in the
two most recent calendar years and I reasonably expect to have an individual
income in excess of $200,000 in the current year.




(2b)

Alternatively, my spouse and I have joint income in excess of $300,000 in each
applicable year.




(3)

I am a director or executive officer of the Company.







Other Investors:




(4)

The undersigned certifies that it is one of the following:  any bank as defined
in Section 3(a)(2) of the Securities Act whether acting in its individual or
fiduciary capacity; any broker or dealer registered pursuant to section 15 of
the Securities Exchange Act of 1934; insurance company as defined in Section
2(13) of the Securities Act; investment company registered under the Investment
Company Act of 1940 or a business development company as defined in Section
2(a)(48) of that Act; Small Business Investment Company licensed by the U.S.
 Small Business Administration under Section 301(c) or (d) of the Small Business
Investment Act of 1958; any plan established and maintained by a state, its
political subdivisions, or any agency or instrumentality of a state or its
political subdivisions, for the benefit of its employees, if such plan has total
assets in excess of $5,000,000; employee benefit plan within the meaning of
Title I of the Employee Retirement Income Security Act of 1974, if the
investment decision is made by a plan fiduciary, as defined in Section 3(21) of
such Act, which is either a bank, savings and loan association, insurance
company, or registered investment advisor, or if the employee benefit plan has
total assets in excess of $5,000,000, or if a self-directed plan, with
investment decisions made solely by persons that are accredited investors.




(5)

The undersigned certifies that it is a private business development company as
defined in Section 202(a)(22) of the Investment Advisors Act of 1940.




(6)

The undersigned certifies that it is an organization described in Section
501(c)(3) of the Internal Revenue Code, corporation, Massachusetts or similar
business trust or partnership, not





B-13




--------------------------------------------------------------------------------

 




formed for the specific purpose of acquiring the securities offered, with total
assets in excess of $5,000,000.  




(7)

The undersigned certifies that it is a trust, with total assets in excess of
$5,000,000, not formed for the specific purpose of acquiring the securities
offered, whose purchase is directed by a sophisticated person as described in
Rule 506(b)(2)(ii) of the Securities Act.




(8)

The undersigned certifies that it is an entity in which all of the equity owners
are accredited investors.




(9)

I am none of the above.











B-14




--------------------------------------------------------------------------------

 




Exhibit B

ASSIGNMENT







For Value Received __________________________ hereby sells, assigns and
transfers to _________________________ the Warrant attached hereto and the
rights represented thereby to purchase _________ shares of Common Stock in
accordance with the terms and conditions thereof, and does hereby irrevocably
constitute and appoint ___________________________ as attorney to transfer such
Warrant on the books of the Company with full power of substitution.







Dated: ________________________

Signed: _______________________







ASSIGNEE:




Name:_________________________




Address:_______________________




______________________________







SSN/TIN:______________________

 

 











B-15


